Citation Nr: 0908411	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a vision 
disability, claimed as due to an in-service injury and/or 
secondary to the service-connected diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, denied service connection for 
bilateral hearing loss, tinnitus, and a vision disability.

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for bilateral 
hearing loss, as evidenced by the October 2006 rating 
decision and subsequent Statement of the Case.  However, the 
Board is also required to review the RO's initial 
determination to reopen a claim before initiating review of 
the underlying service connection claim on the merits.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In this case, the 
Board also reopens the claim, as noted herein below; however, 
since the RO has already had an opportunity to further 
develop the record and conduct a de novo review of the 
reopened claim, based on the evidence in its entirety, a 
decision by the Board on the merits of the veteran's claim of 
entitlement to service connection for hearing loss at this 
juncture is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In an unappealed October 1985 rating decision, service 
connection for hearing loss was denied; that decision is now 
final.  

2.  Evidence submitted since the October 1985 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss and tinnitus were 
first shown many years after separation from service, and 
they are not shown by the medical and other competent 
evidence of record to be otherwise related to service, 
including in-service noise exposure.  

4.  The Veteran has blurred vision, which was not first shown 
during service or within a year following discharge from 
service, and which is not otherwise related to any incident 
of service or to the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1985 rating decision which denied service 
connection for hearing loss, thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § § 
1110, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § § 1110, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.303 (2008).  

4.  The criteria for entitlement to service connection for a 
disability manifested by blurred vision (a vision disability) 
have not been met.  38 U.S.C.A. § § 1110, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004, March 2006 and April 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

Moreover, VA has obtained service medical records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In an October 1985 decision, the RO denied service connection 
for bilateral hearing loss.  The basis of the denial was that 
the Veteran did not submit any evidence in support of his 
claim, and failed to report to a VA examination scheduled in 
conjunction with the claim.

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he has current 
bilateral hearing loss that resulted from in-service noise 
exposure.  

Additional evidence has been added to the record, including 
the Veteran's lay assertions as to the onset of his hearing 
loss and a VA audiological examination showing a current 
diagnosis of hearing loss.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence showing a current hearing loss.  The 
October 1985 decision is final.  38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of evidence of a current hearing loss 
disability.  Thus, the additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.

Evidence submitted since the RO's October 1985 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's October 1985 decision; thus, the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran asserts that service connection is warranted for 
bilateral hearing loss, tinnitus, and a vision disability.  
The Veteran maintains that his hearing loss and tinnitus 
began as a result of noise exposure during service, and that 
his blurred vision is the result of an in-service concussion.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service treatment records (STR's), including the entrance 
examination at enlistment and the exit examination at 
discharge are entirely negative for complaints, or diagnosis 
of, hearing loss or tinnitus.  

Although the Veteran filed a claim of service connection for 
hearing loss as early as August 1985, the record reflects 
that his claim was denied because he failed to report for an 
examination and did not provide any evidence of a current 
hearing loss disability.  

At VA examination in April 2007, the Veteran reported 
bilateral hearing loss and tinnitus since service with a 
significant history of in-service noise exposure while 
serving in the artillery without the benefit of hearing 
protection.  He recalled having temporary hearing loss 
following blasts in service in the late 1960's.  He reported 
constant and bothersome ringing/roaring sounds in both ears, 
since 1967-1968.  Pure-tone testing indicated normal hearing 
from 250 Hz to 2000 Hz, sloping to a mild to moderately-
severe sensorineural hearing loss at 3000 Hz and above.  The 
average puretone threshold was 35 in the right ear and 36 in 
the left ear.  Word recognition scores were fair in the right 
ear (72%@90 dB) and good in the left ear (80%@70 dB) at loud 
intensity levels.  Tympanometry indicated normal mobility of 
both systems with acoustic reflex thresholds elevated to 
absent, consistent with pure-tones.  

With regard to a diagnosis, the examiner noted that the 
Veteran demonstrated normal to moderate high frequency 
sensorineural hearing loss for frequencies 500 Hz to 4000 Hz 
bilaterally; and, he complained of constant and bothersome 
tinnitus in both ears.  The examiner specifically noted; 
however, that a review of military medical records documented 
normal hearing at induction and discharge, with no 
significant hearing threshold shift documented during 
service, and STR's were negative for complaints of tinnitus 
during service.  As s result, the examiner opined that 
hearing loss and tinnitus were less likely than not related 
to military noise exposure.  

There is no medical opinion to the contrary.

The Veteran has not provided any competent medical evidence 
to support his assertions that he has bilateral hearing loss 
and tinnitus as a result of in-service noise exposure.  

The only evidence of record that the Veteran's present 
hearing loss and tinnitus are due to the conceded in-service 
noise exposure comes from the Veteran's own self-reported 
history.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and being exposed to loud noise.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the Veteran's lay assertions regarding his 
hearing loss are outweighed by a lengthy period between 
service and any medical evidence of treatment or complaint.  
The Veteran's lay statements must be weighed against the 
other evidence of record, including the objective findings 
showing no hearing loss until decades after discharge from 
service.  Even if hearing loss was detected in 1985, at the 
time of the initial claim of service connection, that is 
still over a decade after discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of hearing loss and/or 
tinnitus during service in this case is supported by 
affirmative evidence which tends to show that no hearing loss 
or tinnitus was incurred during that time.  Such affirmative 
evidence consists of the separation examination report which 
showed no complaints of hearing loss or tinnitus, or any 
other symptoms associated with noise exposure by the Veteran.  

Although the Veteran sincerely believes that his current 
hearing loss and tinnitus had its onset during service, the 
fact remains that the service treatment records are silent as 
to any complaints, findings or diagnosis of hearing loss 
and/or tinnitus, and the veteran has not provided any 
evidence, medical or otherwise, dated prior to this decade 
that shows complaints, findings or diagnosis of hearing loss 
or tinnitus.  

This is affirmative evidence that the Veteran did not develop 
hearing loss or tinnitus during active duty.  The 
preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection for hearing 
loss and tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Vision disability (blurred vision)

The initial claim of service connection for "vision 
difficulties" was adjudicated based on the theory that the 
Veteran had visual problems secondary to diabetes.  The claim 
was initially denied because there were no vision 
complications associated with the service-connected diabetes 
mellitus, including diabetic retinopathy.  

In the Veteran's substantive appeal, he asserted that his 
vision disability was manifested by years of blurriness 
associated with an in-service concussion.  

All theories of entitlement are addressed below.  VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  

STR's are entirely negative for complaints of, or treatment 
for, blurred vision, or any other vision impairment.  An 
August 1985 VA Agent Orange Registry examination report is 
likewise negative for any reports or findings of vision 
impairment.  

Private examination reports from March and April 2006 noted a 
diagnosis of diabetes mellitus type II and the Veteran's 
self-reported history of associated blurred vision and 
nocturia.  

A May 2006 VA diabetes examination noted a diagnosis of 
diabetes mellitus, type II, and indicated that the Veteran's 
frequent urination was part of the diabetes mellitus 
disability; however, no vision complications were indicated, 
and there was no diagnosis of diabetic retinopathy.  

A VA examination report of May 2007 indicates that the 
Veteran's claims file was reviewed by the examiner.  The 
examiner noted the Veteran's complaints of blurred vision on 
the private examination report, but also indicated that no 
diabetic retinopathy was diagnosed.  The examiner further 
noted that there were no other eye examinations in the claims 
file.  The Veteran reported seeing multiple images (2-4) for 
at least 30 years, but that it seemed to get worse with age.  
On examination, the Veteran saw twice as many images as 
presented.  The diagnosis was, "1.  No diabetic retinopathy; 
2.  Exophoria, possible decompensated exotropia, but this 
would only cause 2 images, not 3 or more which is patient's 
complaint.  States this has been going on for at least 30 
years; 3.  Hyperopic astigmatism (only hyperopia corrected in 
OD)."

The examiner opined that because the Veteran's complaint of 
multiple images began 30 years ago, it was most likely 
secondary to a combination of his hyperopic astigmatism and 
intermittent exotropia, and neither of those conditions was 
related to or secondary to diabetes mellitus.  

The examiner did not comment on whether the Veteran's current 
visual disability was as likely as not incurred during 
service, regardless of the cause.  Similarly, the examiner 
did not comment on whether the Veteran's vision disability 
was considered a congenital or developmental defect, one 
which is not service connectable.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).  Regardless of whether or not the Veteran's visual 
disturbance is a service-connectable disability, the evidence 
in this case does not warrant a grant of service connection.  
There is no evidence of blurred vision during service, no 
evidence of a head injury in service, and no evidence of 
blurred vision within the first post service year.  At the 
April 2007 examination, the Veteran described blurred vision 
"for the last 30 years."  Thus, the Veteran is essentially 
reporting that his blurred vision began circa 1977, several 
years after discharge from service.  

The Veteran also submitted a copy of a private MRI report of 
the brain which shows a diagnosis of mild degenerative 
changes of the brain, and a Chiari I malformation.  Although 
this MRI report indicates a current abnormality, there is 
absolutely no indication that this abnormality was present 
during service, even if it is ultimately determined to be the 
cause of the blurred vision.  

Additionally, there is no competent opinion establishing a 
medical nexus between any current blurred vision and the 
Veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
Veteran has neither presented nor alluded to the existence of 
any such written opinion.  Although the VA examiner in May 
2007 only addressed the claim of secondary service 
connection, and not direct service-connection, no follow-up 
or additional VA examination in this case is necessary, as 
there is no reasonable possibility that it would change the 
outcome of this case.  

In so concluding, any medical opinion provided would be based 
on pure speculation given the lack of continuity of 
symptomatology and given that the STR's are entirely negative 
for complaints of blurriness, visual disability, or head 
injury.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In sum, there is no evidence of record, other than the 
appellant's contentions, that his current blurred vision 
resulted from an in-service head injury/concussion.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Thus, the 
Veteran is competent to state that he has had blurred vision 
for 30 years, but he is not competent to state that his 
current blurred vision was caused by a head injury in 
service.    Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As previously observed, the STR's are entirely negative for 
findings of blurred vision or a head injury.  

Similarly, the evidence has never shown a diagnosis of 
diabetic retinopathy or any other eye impairment as secondary 
to the service-connected diabetes.

The preponderance of the evidence is against the claim of 
service connection for a vision disability, including, but 
not limited to blurred vision, there is no doubt to be 
resolved; and service connection for a vision disability is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




ORDER

The claim of service connection for bilateral hearing loss is 
reopened; service connection for bilateral hearing loss is 
denied.  

Service connection for tinnitus is denied.  

Service connection for a vision disability manifested by 
blurred vision, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


